UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            12/3/2019
 Vidal Balderas,

                                Plaintiff,
                                                             18-cv-11149 (KHP)
                 -against-                                   ORDER OF DISMISSAL
 8 Chelsea Corp. et al.,

                                Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before this Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The parties have

also submitted a letter detailing why they believe the proposed settlement agreement is fair,

reasonable, and adequate. (Doc. No. 46.) This Court has reviewed the parties’ submissions in

order to determine whether the proposed agreement represents a reasonable compromise of the

claims asserted in this action, and, in light of the totality of the relevant circumstances, including

the representations made in the parties’ letter, the terms of the proposed settlement agreement,

and this Court’s own familiarity with the strengths and weaknesses of the parties’ positions, it is

hereby ORDERED that:

       1.      The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.
       2.      The Court notes that this Order does not incorporate the terms of the parties’

proposed agreement. Further, the settlement agreement does not recite that this Court will retain

jurisdiction to enforce its terms, and this Court has made no independent determination to retain

jurisdiction. Accordingly, nothing in this Court’s approval of the settlement under Cheeks

should be construed as such a determination. See Hendrickson v. United States, 791 F.3d 354,

359–60 (2d Cir. 2015) (finding that a federal court will retain ancillary jurisdiction to enforce a

settlement only where it has (1) expressly retained jurisdiction over enforcement of the

agreement, or (2) incorporated the terms of the parties’ settlement agreement in a court order);

see also Mao v. Mee Chi Corp., No. 15-cv-1799 (JCF), 2016 WL 6754342, at *1 (S.D.N.Y.

Feb. 11, 2016) (finding no retention of jurisdiction in the context of judicial approval of an FLSA

settlement, on the ground that “[i]t is not enough that the court somehow have given the

settlement its ‘judicial imprimatur’” (citing Hendrickson, 791 F.3d at 358–59)).

       3.      As a result of the Court’s approval of the parties’ proposed settlement, this action

is hereby discontinued with prejudice and without costs, provided, however, that, within 30 days

of the date of this Order, if any aspect of written documentation of the settlement is not

completed, then Plaintiff may apply by letter for the restoration of the action to the active

calendar of the Court.

       4.      The Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       December 3, 2019

                                                      SO ORDERED


                                                      ________________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge



                                                  2
Copies to:

All counsel (via ECF)




                        3
